Interim Decision #1769

MATTER OF BELLIDO

In Adjustment of Status Proceedings
A 12438949
-

Deckled by Regional Commissioner July 31, 1987
Applicant, who neither is a native or citizen 'of Cuba nor is residing with her

Cuban citizen husband in the United States, is ineligible for adjustment of
status pursuant to the provisions of section 1 of the Act of November 2, UM

The District Director denied the application and certified the case
to this office for review and final decision.
The record relates to a 39-year-old female, native and citizen of
Venezuela, who was born on July 16, 1926 in San Fernando de Apure,
Venezuela. She was validly married on August 9, 1945 to Adrian
Belli& de Limes, a native and citizen of Cuba, and resided with her
spouse in Cuba from 1945 to 1961. Four children were born of this
union and now reside with their mother in Miami, Florida.
On February 19, 1961, the applicant departed Cuba and arrived in
the United States at Miami, Florida as a nonimmigrant visitor for

pleasure. She was in possession of a Venezuelan passport and was
authorized to remain in the United States until July 16, 1961. Due to
the political situation existing in Cuba, the applicant was subsequently
granted an indefinite period of time in which to depart voluntarily
from the United States.
On November 21, 1966, the applicant applied for adjustment of
status to permanent resident under section 1, Act of November 2, 1966.
The application was denied by the District Director on the grounds
that the applicant was not a native or citizen of Cuba nor was she
residing with her Cuban citizen husband in the United States.
Section 1, Act of November 2, 1966, reads in pertinent part as
follows:
. .. the status of any alien who is a native or citizen of Cuba and who has

been inspected and admitted or paroled into the United States subsequent to
January 1, 1959 and has been physically present in the United States for at least
two years, may be adjusted by the Attorney General in his discretion and under
such regulations as he may prescribe, to that of an alien lawfully admitted for

869

Interim Decision #1769
permanent residence if the alien makes an application for such adjustment and
the alien Is eligible to receive an immigrant visa and is admissible to the United
States for permanent residence. . . . The provisions of this Act shall be ap•
plicable to the spouse and child of any alien described in this subsection, regardless of their citizenship and place of birth, who are residing with such alien
in the United States. (Emphasis supplied.)
In a sworn statement taken before an officer of this Service on
July 6, 1967, the applicant testified that she was a native and citizen of
Venezuela; that she had never acquired Cuban nationality; that she
has been separated from her spouse for approximately four years;
and that there is no likelihood of a reconciliation.
The language of the Act dearly restricts its benefits to aliens who
are natives or citizens of Cuba and to their spouses and children who
are residing with them in the United States.
The applicant is, in fact, a political refugee, and we are in sympathy
with her desire to become a permanent resident of the United States;
however, the facts in her ease do not support a finding of eligibility
and the application will be denied.
ORDER: The decision of the District Director, Miami, Florida, is
affirmed, and the application is denied.

370

